Title: [From Thomas Jefferson to John Gibson, November? 1780]
From: Jefferson, Thomas
To: Gibson, John


[Richmond, Nov.? 1780. A letter from Col. John Gibson to Col. George Rogers Clark, Fort Pitt, 17 Dec. 1780, states that Gibson “received a Letter from his Excellency the Governor of Virginia wherein he informed me that Colo. Campbell had told him that I had a quantity of Cloathing which I received last summer for the men of my Regiment and that I had no immediate use for it as he expected we should be supplied by the Continental Store, upon which his Excellency wrote me and ordered me to deliver it to Capt. [James Francis] Moore for the use of the Troops on the Ohio.” Gibson is unable to comply because his men are “quite naked.” Intends setting off for Richmond in a few days, and “should the Governor and Council adopt any method of furnishing Cloathing for you I shall use my utmost endeavours to have it Transported to you” (George Rogers Clark Papers, 1771–1781, p. 474). Neither of TJ’s letters has been found.]
